Title: [August 1756]
From: Adams, John
To: 



      August. 1756. 1 Sunday.
      
      
       Heard Mr. Maccarty all Day. Spent the Evening at the Collonels.— The Event Shews that my Resolutions are of a very thin and vapory Consistence. Almost a fortnight has passed since I came to Worcester the last Time. Some part of the Time, I have spent as frugally and industriously as I possibly could. But the greatest Part I have dreamed away as Usual. I am now entering upon a new month, and a new Week, and I should think that one month would carry me forward considerably, If I could keep up a continual Presence of mind, and a close Application, at all proper Times. This I will Labour after.
      
      

      2 Monday.
      
      
       Agreably to the Design laid last night, I arose this Morning before the sun. Dined at Pains. Lodgd at Putnams.
      
      

      3 Tuesday.
      
      
       Dind at the Colonels. Lodged at Putnam’s.
      
       

      4 Wednesday.
      
      
       Breakfasted at Putnam’s.
      
      

      7 Saturday.
      
      
       All this past Week my designs have been interrupted, by the Troubles and Confusion of the House. I shall be able to resume the Thread of my Studies I hope now. Wrote pretty industriously in Bolinbroke.— I have never looked attentively into my own Breast. I have never considered, (as I ought) the surprizing Faculties and Opperations of the Mind. Our minds are capable of receiving an infinite Variety of Ideas, from those numerous material objects with which we are surrounded. And the vigourous Impressions which we receive from these, our minds are capable of retaining, compounding and arranging into all the Varieties of Picture and of Figure. Our minds are able to retain distinct Comprehensions of an infinite multitude of Things without the least Labour or fatigue, by curiously enquiring into the Scituation, Fruits, Produce, Manufactures, &c. of our own, and by travailing into or reading about other Countries, we can gain distinct Ideas of almost every Thing upon this Earth, at present, and by looking into Hystory we can settle in our minds a clear and a comprehensive View of This Earth at its Creation, of its various changes and Revolutions, of its various Catastrophes, of its progressive Cultivation, sudden depopulation, and graduall repeopling, of the growth of several Kingdoms and Empires, of their Wealth and Commerce, Warrs and Politicks, of the Characters of their principal Leading Men, of their Grandeur and Power, of their Virtues and Vices, and of their insensible Decays at first, and of their swift Destruction at last. In fine we can attend the Earth from its Nativity thro all the various turns of Fortune, through all its successive Changes, through all the events that happen on its surface, and thro all the successive Generations of Mankind, to the final Conflagration when the whole Earth with its Appendages shall be consumed and dissolved by the furious Element of Fire. And after our minds are furnished with this ample Store of Ideas, far from feeling burdened or overloaded, our thoughts are more free and active and clear than before, and we are capable of diffusing our Acquaintance with things, much further. We are not satiated with Knowledge, our Curiosity is only improved, and increased, Our Thoughts rove beyond the visible diurnal sphere, they range thro the Heavens and loose themselves amidst a Labyrinth of Worlds, and not contented with what is, they run forward into futurity and search for new Employment there. Here they can never stop. The wide, the boundless Prospect lies before them. Here alone they find Objects adequate to their desires.
       I know not by what Fatality it happens, but I seem to have a Necessity upon me of trifling away my Time. Have not read 50 lines in Virgil this Week. Have wrote very little.
      
      

      12 –13 Thurdsday. Fryday.
      
      
       I know not what became of these days.
      
      

      14 Saturday.
      
      
       I seem to have lost sight of the Object that I resolved to pursue. Dreams and slumbers, sloth and negligence, will be the ruin of my schemes. However I seem to be awake now. Why cant I keep awake? I have wrote Scripture pretty industriously this morning.—Why am I so unreasonable, as to expect Happiness, and a solid undisturbed Contentment amidst all the Disorders, and the continual Rotations of worldly Affairs? Stability is no where to be found in that Part of the Universe that lies within our observation. The natural and the moral World, are continually changing. The Planets, with all their Appendages, strike out their amazing Circles round the Sun. Upon the Earth, one Day is serene, and clear, no cloud intercepts the kind influence of the Sun, and all Nature seems to flourish and look gay. But these delightfull scenes soon vanish, and are succeeded by the gloom and Darkness of the Night. And before the morning Appears, the Clouds gather, the Winds rise, Lightnings glare, and Thunders bellow through the vast of Heaven. Man is sometimes flushed with Joy and transported with the full Fury of sensual Pleasure, and the next Hour, lies groaning under the bitter Pangs of Disappointments and adverse Fortune. Thus God has told us, by the general Constitution of the World, by the Nature of all terrestrial Enjoyments, and by the Constitution of our own Bodies, that This World was not designed for a lasting and a happy State, but rather for a State of moral Discipline, that we might have a fair Opportunity and continual Excitements to labour after a cheerful Resignation to all the Events of Providence, after Habits of Virtue, Self Government, and Piety. And this Temper of mind is in our Power to acquire, and this alone can secure us against all the Adversities of Fortune, against all the Malice of men, against all the Opperations of Nature. A World in Flames, and a whole System tumbling in Ruins to the Center, has nothing terrifying in it to a man whose Security is builded on the adamantine Basis of good Conscience and confirmed Piety. If I could but conform my Life and Conversation to my Speculations, I should be happy.—Have I hardiness enough to contend with omnipotence? Or have I cunning enough to elude infinite Wisdom, or Ingratitude enough to Spurn at infinite Goodness? The Scituation that I am in, and the Advantages that I enjoy, are thought to be the best for me by him who alone is a competent Judge of Fitness and Propriety. Shall I then complain? Oh Madness, Pride, Impiety.
      
      

      15 Sunday.
      
      
       If one Man or Being, out of pure Generosity, and without any Expectation of Returns, is about to confer any Favour or Emolument upon Another, he has a right and is at Liberty to choose in what manner, and by what means, to confer it. He may convey the Favour by his own Hand or by the Hand of his Servant, and the Obligation to Gratitude is equally strong upon the benefited Being. The mode of bestowing does not diminish the kindness, provided the Commodity or good is brought to us equally perfect and without our Expence. But on the other Hand, If our Being is the original Cause of Pain, Sorrow or Suffering to another, voluntarily and without provocation, it is injurious to that other, whatever means he might employ and whatever Circumstances the Conveyance of the Injury might be attended with. Thus we are equally obliged to the Supream Being for the Information he has given us of our Duty, whether by the Constitution of our Minds and Bodies or by a supernatural Revelation. For an instance of the latter let us take original sin. Some say that Adams sin was enough to damn the whole human Race, without any actual Crimes committed by any of them. Now this Guilt is brought upon them not by their own rashness and Indiscretion, not by their own Wickedness and Vice, but by the Supream Being. This Guilt brought upon us is a real Injury and Misfortune because it renders us worse than not to be, and therefore making us guilty upon account of Adams Delegation, or Representing all of us, is not in the least diminishing the Injury and Injustice but only changing the mode of conveyance.
      
      

      22 Sunday.
      
      
       Yesterday I compleated a Contract with Mr. Putnam, to study Law under his Inspection for two years. I ought to begin with a Resolution to oblige and please him and his Lady in a particular Manner. I ought to endeavour to oblige and please every Body, but them in particular. Necessity drove me to this Determination, but my Inclination I think was to preach. However that would not do. But I set out with firm Resolutions I think never to commit any meanness or injustice in the Practice of Law. The Study and Practice of Law, I am sure does not dissolve the obligations of morality or of Religion. And altho the Reason of my quitting Divinity was my Opinion concerning some disputed Points, I hope I shall not give Reason of offence to any in that Profession by imprudent Warmth.
       Heard Crawford upon the Love of God. The Obligation that is upon us to love God, he says, arises from the Instances of his Love and Goodness to us. He has given us an Existence and a Nature which renders us capable of enjoying Happiness and of suffering Misery. He has given us several senses and has furnished the World around us with a Variety of Objects proper to delight and entertain them. He has hung up in the Heavens over our Heads, and has spread in the Fields of Nature around about us, those glorious Shows and Appearances, by which our Eyes and our Imaginations are so extremely delighted. We are pleased with the Beautyful Appearance of the Flower, we are agreably entertaind with the Prospect of Forrests and Meadows, of verdant Field and mountains coverd with Flocks, we are thrown into a kind of transport and amazement when we behold the amazing concave of Heaven sprinkled and glittering with Starrs. He has also bestowed upon the Vegetable Species a fragrance, that can almost as agreeably entertain our sense of smell. He has so wonderfully constituted the Air that by giving it a particular Kind of Vibration, it produces in us as intense sensation of Pleasure as the organs of our Bodies can bear, in all the Varieties of Harmony and Concord. But all the Provisions that he has made for the Gratification of our senses, tho very engaging and unmerited Instances of goodness, are much inferior to the Provision, the wonderful Provision that he has made for the gratification of our nobler Powers of Intelligence and Reason. He has given us Reason, to find out the Truth, and the real Design and true End of our Existence, and has made all Endeavours to promote them agreable to our minds, and attended with a conscious pleasure and Complacency. On the Contrary he has made a different Course of Life, a Course of Impiety and Injustice, of Malevolence and Intemperance, appear Shocking and deformed to our first Reflections. And since it was necessary to make us liable to some Infirmities and Distempers of Body, he has plentifully stored the Bowells and the surface of the Earth with Minerals and Vegetables that are proper to defend us from some Deseases and to restore us to health from others. Besides the Powers of our Reason and Invention have enabled us to devize Engines and Instruments to take advantage of the Powers that we find in Nature to avert many Calamities that would other wise befall us, and to procure many Enjoyments and Pleasures that we could not other wise attain. He has connected the greatest Pleasure with the Discovery of Truth and made it our Interest to pursue with Eagerness these intense Pleasures. Have we not the greatest Reason then, yea is it not our indispensible Duty to return our sincere Love and Gratitude to this greatest, kindest and most profuse Benefactor. Would it not shew the deepest Baseness and most infamous Ingratitude to despize or to disregard a Being to whose inexhausted Beneficence we are so deeply indebted.
      
      
       
        
   
   The terms were that JA would continue to keep the Worcester school, the town paying Mrs. Putnam for his board, and that JA would pay Putnam “an hundred dollars, when I should find it convenient” (JA, Autobiography).


       
      
      

      23 Monday.
      
      
       Came to Mr. Putnams and began Law. And studied not very closely this Week.
      
      

      29 Sunday.
      
      
       
      
     